            Case 2:19-cv-00789-WSS Document 15 Filed 07/18/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

Mihalko, et al.,
                                                  Case No. 2:19-cv-00789-PJP
                       Plaintiffs,
                                                  DEFENDANTS’ MOTION TO DISMISS
       v.                                         FOR LACK OF PERSONAL
                                                  JURISDICTION
The Walt Disney Company, et al.
                                                  Document Electronically Filed
                       Defendants.

       Defendants The Walt Disney Company; Disney Vacation Development, Inc.; Disney

Vacation Club Management, LLC (formerly known as Disney Vacation Club Management

Corporation and incorrectly pled as “Disney’s Vero Beach Resort” and “Disney Vacation Club

Management Corporation”); and Walt Disney Parks & Resorts U.S., Inc., by and through their

undersigned counsel, hereby move pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure to dismiss Plaintiffs’ claims for lack of personal jurisdiction. In support of their

motion, Defendants rely on the accompanying Brief In Support Of Defendants’ Motion To

Dismiss For Lack Of Personal Jurisdiction and the Certifications of Daniel Grossman, John

McGowan, Yvonne Chang, and Leigh Ann Nieman, which are incorporated herein by reference.

       WHEREFORE, Defendants respectfully request that the Court enter an Order in the form

proposed herewith granting Defendants’ motion to dismiss for lack of personal jurisdiction and

dismissing Plaintiffs’ claims.



Dated: July 18, 2019                     Respectfully Submitted,

                                         /s/Frederick P. Marczyk
                                         Frederick P. Marczyk (admitted pro hac vice)
                                         PA Attorney No. 89878
                                         Timothy J. O’Driscoll
                                         PA Attorney No. 82572
Case 2:19-cv-00789-WSS Document 15 Filed 07/18/19 Page 2 of 2




                          DRINKER BIDDLE & REATH LLP
                          One Logan Square, Suite 2000
                          Philadelphia, PA 19103-6996
                          Telephone: (215) 988-2700
                          Facsimile: (215) 988-2757
                          E-mail: frederick.marczyk@dbr.com
                                  timothy.odriscoll@dbr.com


                          Attorneys for Defendants




                              2
